Mikoll, J.
Appeal from an order of the Court of Claims (Koreman, P. J.), entered March 26, 1986, which granted the State’s motion to dismiss the claim.
In January 1979, Albin Construction Corporation (Albin) sued the State, among others, for $209,183.07 representing payment due on a completed contract for reconstruction of a State highway in Delaware County. Albin retained claimant as counsel on this claim. The matter was placed on the Reserve Calendar in the Court of Claims because records essential to Albin’s claim became unavailable due to a fire in a State office building.
Albin was also involved in two complex lawsuits in Federal court and was represented in the Federal litigation by Christian X. Kouray. Claimant had nothing to do with Albin’s Federal suits which involved, inter alia, Internal Revenue Service tax lien foreclosures, disputes with sureties and a claim against the State identical to Albin’s claim in the Court of Claims. The Federal litigation was settled, the money distributed according to the settlement terms, and Albin’s Court of Claims suit was discontinued by Albin without the knowledge or consent of claimant. Claimant received no compensation for the work it did for Albin in the Court of Claims litigation.
Thereafter, claimant commenced the instant claim alleging that the State wrongfully paid out the sum of $209,183.07 without recognizing claimant’s alleged statutory lien for counsel fees on Albin’s action in the Court of Claims. The Court of Claims granted the State’s motion to dismiss the claim for failure to state a cause of action and this appeal by claimant ensued.
There should be an affirmance. The Court of Claims properly dismissed the claim for failure to state a cause of action. Claimant’s reliance on Judiciary Law § 475 is misplaced. *940While claimant did provide legal services to Albin for which claimant may be entitled to compensation, Judiciary Law § 475 cannot be used to secure such compensation for several reasons.
First, claimant was not Albin’s counsel in the Federal proceedings which produced the settlement. It is only the attorney of record in an action or special proceeding who has a statutory lien under Judiciary Law § 475 (Johnson v Jahr, 1 AD2d 579, 580; see, Matter of Barnum v Srogi, 96 AD2d 723). Judiciary Law § 475 also does not apply because the proceeds of the Federal settlement were not created through claimant’s efforts (see, Goldstein, Goldman, Kessler & Underberg v 4000 E. Riv. Rd. Assocs., 64 AD2d 484, 487, affd 48 NY2d 890). Accordingly, since claimant was not entitled to a lien under Judiciary Law § 475, the State violated no "duty” to claimant.
Order affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., and Harvey, JJ., concur.